DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 November 2021 has been entered.
Claims amended: 1, 4-9, 11, 15-17
Claims cancelled: 2, 3, 10, 12-14
Claims added: none 
Claims currently pending: 1, 4-9, 11, 15-17
Response to Arguments
Applicant argues that the amendments to the claims that narrow the claims to "advertising impression" data and were made with respect to the Nagla reference alone are moot in view of the new grounds of rejection presented herein which were necessitated by Applicant's amendments to the claims. Examiner notes that the newly applied Manning reference, in combination with Nagla, is presented herein and was necessitated by Applicant's amendments to the claims.
Applicant's remaining remarks with respect to the other active claims are reliant upon the argument addressed above involving the newly amended claim language and are therefore also moot in view of the new grounds of rejection presented herein which were necessitated by Applicant's amendments to the claims.
All other arguments have been considered and are not persuasive or are believed to have been addressed and therefore moot in view of the new grounds of rejection below.
Double Patenting
Claims 1, 4-9, 11, 15-17 of this application are patentably indistinct from claims 1, 5-8, 9, 13, 14, and 17 of Application No. 16/271534. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 4-9, 11, 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 9, 13, 14, and 17 of copending Application No. 16/271534 in view of Nagla et al. (Pub. #: US 2018/0075527 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application reference a public and a private storage for storing information whereas the claims in the reference application contain "a storage, connected to said decentralized verification system, to store the matched transaction data, the unmatched transaction data, and said validity determination". Nagla teaches the computing of transaction validity information with storage in both a private storage area and a public storage area in at least 0052, 0133, 0115, 0163, 0167, 0234. It would have been obvious to one of ordinary skill in the art to modify the invention of the reference application with the public/private storage of computed information as taught bay Nagla. Motivation comes from the disclosure of Nagla to compare and validate data from a variety of systems into a block-chain / public ledger system (Nagla: 0007, 0013-0027).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagla et al. (Pub. #: US 2018/0075527 A1) in view of Manning et al. (Pub. #: US 2018/0308134 A1).
Claim 1:
Note: the phrase "advertising impression" is repeated numerous times in the claims, but is not demarcated with strike-through text to aid in legibility, but this aspect of the claims invention is addressed in the prose discussion at the end of the grounds of rejection below.
A decentralized analytics system comprising: a plurality of advertising impression data sources; a decentralized advertising impression verification system comprising a plurality of processing nodes; a routing system, connected to said plurality of advertising impression data sources and said decentralized advertising impression verification system, for routing respective advertising impression data associated with an advertising impression from each of said plurality of advertising impression data sources to said decentralized advertising impression verification system; 
(Nagla: Figure 3, 0088, "[0114] Interface unit 322 receives credit data from multiple data sources 308 to generate blocks stored in blockchain storage 304. Example data sources 308 include third financial institutions, retailers, social networking platforms, insurers, educational institutions, credit bureaus, credit services, telecommunications companies, and other third party services that collect information on individuals that may be directly or indirectly relevant to the 
wherein said decentralized advertising impression verification system compares the respective advertising impression data to identify matched advertising impression data and unmatched advertising impression data; 
(Nagla: 0115, 0163)
wherein said decentralized advertising impression verification system determines from the matched advertising impression data and the unmatched advertising impression data, via a consensus protocol among said plurality of processing nodes, a validity determination for said advertising impression;
(Nagla: "[0154] In this example, logic that may be utilized to increase the blockchain's resilience to tampering may include 'majority consensus rules', where a validation may be based on the integrity of a 'longest' blockchain; crossvalidation by multiple nodes to authorize an activity to modify the blockchain; using suitable encryption and cryptographic techniques ( e.g., public/private key pairs, hashing, 'proof of work' generation); among others. For example, if a new 'block' being proposed by one of the entities does not conform to one or more rules and/or requirements, the block may be rejected and/or subject to further scrutiny before it can be accepted and properly inserted into the blockchain.", 0159, 0192)
a private storage, connected to said decentralized verification system to store the matched transaction data; 
(Nagla: 0115, 0163)
and a public storage, connected to said decentralized verification system, to store a hash of the matched transaction data.
(Nagla: 0052, 0133, 0167, 0234)
Nagla teaches validation of transaction data using a plurality of processing nodes and a blockchain data structure as detailed above. Nagla does not appear to specify the application of this technology to the validation of "advertising impression" data. However, Manning teaches the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the blockchain transaction validation via a consensus protocol taught by Nagla by applying such technology to advertising impression data as taught by Manning. Motivation to perform advertising impression sales and verification via a blockchain comes from the need to "quickly and efficiently" sell advertising impressions in "an open distributed fashion" (Manning: 0013).
Claim 4:
wherein said plurality of advertising impression data sources includes an advertiser and a publisher of advertisements.
(Nagla: "[0114] Interface unit 322 receives credit data from multiple data sources 308 to generate blocks stored in blockchain storage 304. Example data sources 308 include third financial institutions, retailers, social networking platforms, insurers, educational institutions, credit bureaus, credit services, telecommunications companies, and other third party services that collect information on individuals that may be directly or indirectly relevant to the creditworthiness of an individual. For example, a social network platform may provide social data relating to a peer group that may be relevant to the creditworthiness of an individual in addition to financial data relating to the individual.")
Claim 5:
wherein said plurality of advertising impression data sources includes an advertising demand side platform and an advertising supply side platform.
(Nagla: "[0114] Interface unit 322 receives credit data from multiple data sources 308 to generate blocks stored in blockchain storage 304. Example data sources 308 include third financial institutions, retailers, social networking platforms, insurers, educational institutions, credit bureaus, credit services, telecommunications companies, and other third party services that collect information on individuals that may be directly or indirectly relevant to the creditworthiness of an individual. For example, a social network platform may provide social data relating to a peer 
Claim 7:
wherein the matched advertising impression data is combined with third-party data and hashed.
(Nagla: 0052, 0116, 0133, 0234)
Claim 8:
wherein the public storage is a public blockchain.
(Nagla: 0036)
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagla et al. (Pub. #: US 2018/0075527 A1) in view of Manning et al. (Pub. #: US 2018/0308134 A1) in view of Melika et al. (Pub. #: US 2016/0350728 A1).
Claim 6:
Nagla teaches a dashboard of transaction information in at least 0115. Nagla does not appear to specify a user dashboard to display a hash of the transaction data. However, Melika teaches display of the transaction information and a hash of the transaction data in at least claim 11 and 0035-0036.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Nagla to include the hash of the matched transaction data as taught by Melika. Motivation to do so comes from the advantage of providing an interface for display of transaction data to an interested party (Melika: 0036).
Claim(s) 9, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagla et al. (Pub. #: US 2018/0075527 A1) in view of Manning et al. (Pub. #: US 2018/0308134 A1) in view of Carter et al. (Pub. #:US 9,509,690 B2).
Claim 9:
Note: the phrase "advertising impression" is repeated numerous times in the claims, but is not demarcated with strike-through text to aid in legibility, but this aspect of the claims invention is addressed in the prose discussion at the end of the grounds of rejection below.

(Nagla: Figure 3, 0088, "[0114] Interface unit 322 receives credit data from multiple data sources 308 to generate blocks stored in blockchain storage 304. Example data sources 308 include third financial institutions, retailers, social networking platforms, insurers, educational institutions, credit bureaus, credit services, telecommunications companies, and other third party services that collect information on individuals that may be directly or indirectly relevant to the creditworthiness of an individual. For example, a social network platform may provide social data relating to a peer group that may be relevant to the creditworthiness of an individual in addition to financial data relating to the individual.")
comparing the respective advertising impression data with a decentralized plurality of processing resources to identify at least one of matched advertising impression data and unmatched advertising impression data; 
(Nagla: 0115, 0163)
determining from the matched advertising impression data and the unmatched advertising impression data, via a consensus protocol among said decentralized plurality of processing resources, a validity determination for said advertising impression;
(Nagla: "[0154] In this example, logic that may be utilized to increase the blockchain's resilience to tampering may include 'majority consensus rules', where a validation may be based on the integrity of a 'longest' blockchain; crossvalidation by multiple nodes to authorize an activity to modify the blockchain; using suitable encryption and cryptographic techniques ( e.g., public/private key pairs, hashing, 'proof of work' generation); among others. For example, if a new 'block' being proposed by one of the entities does not conform to one or more rules and/or requirements, the block may be rejected and/or subject to further scrutiny before it can be accepted and properly inserted into the blockchain.", 0159, 0192)

(Nagla: 0115, 0163)
storing aggregate advertising impression data in a private storage; and storing said validity determination and a hash of the aggregate advertising impression data in a public storage.
(Nagla: 0052, 0133, 0167, 0234)
Nagla does not appear to specify the transaction data includes at least one of a session identifier, a campaign identifier, and an advertising impression. However, Carter teaches transaction data that includes a session identifier, a campaign identifier and an advertising impression value including a unique user ID to authenticate future sessions in at least Col. 23, Ll. 48-54.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Nagla to include the more detailed transaction data as taught by Carter. Motivation to do so comes from the advantage of recording additional data that can be used to authenticate future sessions.
Nagla teaches validation of transaction data using a plurality of processing nodes and a blockchain data structure as detailed above. Nagla does not appear to specify the application of this technology to the validation of "advertising impression" data. However, Manning teaches the use of a technique of utilizing a blockchain with multiple advertising impression validators to verify the validity of advertising impressions in at least Figure 18 and 0252-0259.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the blockchain transaction validation via a consensus protocol taught by Nagla by applying such technology to advertising impression data as taught by Manning. Motivation to perform advertising impression sales and verification via a blockchain comes from the need to "quickly and efficiently" sell advertising impressions in "an open distributed fashion" (Manning: 0013).
Claim 15:

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Nagla with the use of zero-knowledge proofs as taught by Carter. Motivation to do so comes from the advantage of enabling a client to prove to the server that the client possesses information sufficient to authenticate the client and/or prove human-originations, without having to show or provide the information to the server (Carter: Col. 19, Ll. 46-54).
Claim 16:
wherein said decentralized analytics system utilizes time-series aggregating matched advertising impression data to produce aggregate advertising impression data.
(Nagla: 0115, 0163, 0223-0225)
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagla et al. (Pub. #: US 2018/0075527 A1) in view of Manning et al. (Pub. #: US 2018/0308134 A1) in view of Carter et al. (Pub. #:US 9,509,690 B2) in view of Feeney (Pub. #: US 2016/0098730 A1).
Claim 11:
Nagla does not appear to specify the use of a hash stored in a Merkle tree structure and a Merkle root in public storage. However, Feeney teaches a method of computing a Merkle tree transaction chain and incorporating the root of the Merkle tree into another blockchain structure in at least 0046 which amounts to storing the Merkle chain in a separate storage with the root of the Merkle chain stored in a public blockchain.
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the invention of Nagla with the technique of storing the root of a Merkle chain separate to the content of the Merkle chain as taught by Feeney. Motivation to do so comes from the desire to avoid putting miners "at a computational disadvantage" by incorporate the entirety of the alternative chain (Feeney: 0046).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagla et al. (Pub. #: US 2018/0075527 A1) in view of Manning et al. (Pub. #: US 2018/0308134 A1) in view of Feeney (Pub. #: US 2016/0098730 A1).
Claim 17:
Nagla does not appear to specify storing aggregate data in private storage and a hash of the aggregate data in a public storage. However, Feeney teaches a technique of computing a Merkle tree transaction chain and incorporating the root of the Merkle tree into another blockchain structure in at least 0046 which amounts to storing the Merkle chain in a separate storage with the root of the Merkle chain stored in a public blockchain.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nagla with the technique of storing sensitive data in a private blockchain segment with a hash of the data in a public segment. Motivation to do so comes from the desire to avoid putting miners "at a computational disadvantage" by incorporate the entirety of the alternative chain (Feeney: 0046).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621